Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 has been reviewed and is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 should read "wherein the wide-angle image is an entirely captured image..." instead of "wherein the wide-angle image is entire captured image..."  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 5 and 13 invokes 35 USC 112(f) for the following reasons: 
Claim 5 utilizes terms that are modified entirely by function and not by sufficient structure: “an imaging device configured to……” 
Claim 13 utilizes terms that are modified entirely by function and not by sufficient structure: “an image capturing device configured to……..”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “a communication terminal configured to receive…” It is unclear whether this mention communication terminal is a separate communication terminal from the communication terminal that is mentioned in claim 7. For examination purposes the examiner is interpreting the communication terminal of claim 10 and claim 7 to be the same terminal. Appropriate correction is required.
Claim 11-13 are dependent on claim 10 are do not fix the limitation mentioned above, therefore they are also to be rejected under 35 USC 112(b). 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 5-10, and 12- 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 20160080647 A1).	
Regarding claim 1, Kimura discloses: An image processing apparatus comprising circuitry configured to:  5obtain a wide-angle image, the wide-angle image being a part of or entire captured image of an object; (Paragraphs 0058-0059 and Fig 1a discloses the acquisition of an  wide angle image that captures a specified object of interest) convert the wide-angle image into a wide-angle image having a first image definition (Fig.9 and paragraph 211: discloses the wide angle image being defined as high resolution at its creation, only to be subjected to resolution processing in order to lower that defined high resolution); obtain a part of the wide-angle image as a narrow-angle image; (Fig. 12 and paragraph 226; discloses the acquisition of a portion of the gathered wide angle image of interest being gathered through the disclosed transformation from figure 12a into figures 12b or 12c) and 10apply projection transformation to the narrow-angle image to generate a narrow- angle image having a projection different than a projection of the wide-angle image, (Paragraphs 220-222 and Figures 11a-11c; discloses the potential projections that the invention is capable of rendering based on the initially captured wide angle panoramic image) the narrow-angle image having a second image definition different than the first image definition of the wide-angle image. (Paragraph 0133; discloses the process of resolution conversion conducted on the initially gathered panoramic image in order to receive a definition/resolution that is different from the initially gathered wide angle image)
Regarding claim 3 Kimura discloses: The image processing apparatus of claim 1, wherein the wide-angle image is entire captured image having been obtained by capturing the object. (Paragraphs 0058-0059 and Fig 1a discloses the acquisition of an wide angle image that captures a specified object of interest)
Regarding claim 5 Kimura discloses: The image processing apparatus of claim 1, further comprising: an imaging device configured to capture the object to generate a spherical image as 30the captured image. (Fig. 11b and paragraph 220; discloses the generation of a spherical image from the previously acquired wide angle image) 
Regarding claim 6 Kimura discloses: The image processing apparatus of claim 1, further comprising: a memory that stores the wide-angle image and the narrow-angle image in association. (Fig. 7 and paragraph 0154; discloses memory wherein the data gathered with respect to the control program of this invention is stored)
Paragraph 0152; discloses the use of a communication section in conjunction with the wide angle image gathered and that communication section potentially being a 3G or 4G phone system)
Regarding claim 8, Kimura discloses the image processing apparatus of claim 7, wherein the circuitry determines a data size of the wide-angle image and the narrow- angle image according to an image size for transmission according to instruction data transmitted from the communication terminal. (Paragraph 0112; discloses the determination of an image data along with the aspect ratio of the image data for the purposes of fluent and efficient transmission across external devices)
Regarding claim 9, Kimura discloses the image processing apparatus of claim 1, wherein the wide-angle image is generated in equirectangular projection, and the narrow-angle image is generated in perspective projection. (Figure 12a and 12b; discloses the wide angle image being displayed in a view that is identical to the equirectangular view of the claimed invention and a narrowed more perspective based orientation)
Regarding claim 10 Kimura discloses: An image capturing system comprising. the image processing apparatus of claim 7; and a communication terminal configured to receive the wide-angle image and the narrow-angle image from the image processing apparatus, and control a display to display the narrow-angle image being superimposed on the wide-angle image. (Paragraphs 152 and 325; discloses the use of a communication section, element 106, that receive the images processed from the imaging processing apparatus of interest and a means of controlling the display of acquired images on the external display device that the communication terminal is interacting with.)
Regarding claim 12 Kimura discloses the image capturing system of claim 10, wherein the communication terminal includes any one of a smart phone, smart watch, personal computer, and car Paragraph 152; discloses the use of a communication terminal that is capable of being a smartphone and a personal computer)
Regarding claim 13 Kimura discloses The image capturing system of claim 10, further comprising: an image capturing device configured to capture the image of the object to generate a spherical image as the captured image, (Figure 11b and paragraph 259; discloses the generation of a spherical projection image as the captured imaged, based off of the initial wide angle image gathered) and transmit the captured image to the image 5processing apparatus. (Fig.8 and paragraphs 187-188; discloses the spherical projection gathered being transmitted to another portion of the image processing apparatus for further processing if necessary)
Regarding claim 14 Kimura discloses An image processing method (Paragraph 1; discloses a method for conducting the disclosed invention at hand) comprising: obtain a wide-angle image, the wide-angle image being a part of or entire captured image of an object; (Paragraphs 0058-0059 and Fig 1a discloses the acquisition of an  wide angle image that captures a specified object of interest) convert the wide-angle image into a wide-angle image having a first image definition (Fig.9 and paragraph 211: discloses the wide angle image being defined as high resolution at its creation, only to be subjected to resolution processing in order to lower that defined high resolution); obtain a part of the wide-angle image as a narrow-angle image; (Fig. 12 and paragraph 226; discloses the acquisition of a portion of the gathered wide angle image of interest being gathered through the disclosed transformation from figure 12a into figures 12b or 12c) and 10apply projection transformation to the narrow-angle image to generate a narrow- angle image having a projection different than a projection of the wide-angle image, (Paragraphs 220-222 and Figures 11a-11c; discloses the potential projections that the invention is capable of rendering based on the initially captured wide angle panoramic image) the narrow-angle image having a second image definition different than the first image definition of the wide-angle image. (Paragraph 0133; discloses the process of resolution conversion conducted on the initially gathered panoramic image in order to receive a definition/resolution that is different from the initially gathered wide angle image)
	Regarding claim 15 Kimura discloses A non-transitory recording medium (Paragraphs; 0148-0149; discloses the use of a recording medium for conducting the disclosed invention at hand) which, when executed by one or more processors, cause the processors to perform an image processing method comprising:  20 obtain a wide-angle image, the wide-angle image being a part of or entire captured image of an object; (Paragraphs 0058-0059 and Fig 1a discloses the acquisition of an  wide angle image that captures a specified object of interest) convert the wide-angle image into a wide-angle image having a first image definition (Fig.9 and paragraph 211: discloses the wide angle image being defined as high resolution at its creation, only to be subjected to resolution processing in order to lower that defined high resolution); obtain a part of the wide-angle image as a narrow-angle image; (Fig. 12 and paragraph 226; discloses the acquisition of a portion of the gathered wide angle image of interest being gathered through the disclosed transformation from figure 12a into figures 12b or 12c) and  10apply projection transformation to the narrow-angle image to generate a narrow- angle image having a projection different than a projection of the wide-angle image, (Paragraphs 220-222 and Figures 11a-11c; discloses the potential projections that the invention is capable of rendering based on the initially captured wide angle panoramic image) the narrow-angle image having a second image definition different than the first image definition of the wide-angle image. (Paragraph 0133; discloses the process of resolution conversion conducted on the initially gathered panoramic image in order to receive a definition/resolution that is different from the initially gathered wide angle image)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20160080647 A1) in view of Chang (US 20190109985 A1).
Regarding claim 2 Kimura discloses the image processing apparatus of claim 1, but does not explicitly disclose wherein the circuitry converts the wide-angle image such that the first image definition is lower than an image definition of the wide-angle image being a part of or entire captured image.
In analogous field of endeavor, Chang discloses wherein the circuitry converts the wide-angle image such that the first image definition is lower than an image definition of the wide-angle image being a part of or entire captured image. (Fig. 5, and paragraph 44; Discloses the initial image gathered within the invention being of lower resolution than the resolution of the second processed, narrowed image collected)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kimura in order to include wherein the circuitry converts the wide-angle image such that the first image definition is lower than an image definition of the wide-angle image being a part of or entire captured image, as taught by Chang. For clarification purposes the examiner is modifying the processing apparatus of Kimura so that the overall resolution of the second image gathered increases and therefore, the initial gathered image is of lowered definition in comparison to the final product. One of ordinary skill in the art would have been motivated to make this combination in order to superimpose the second image gathered on to a portion of the first image to generate an enhanced image (Chang, abstract). Accordingly, the combination of Kimura and Chang discloses the invention of claim 2.

In analogous field of endeavor, Chang discloses wherein the second image definition of the narrow-angle image is higher than the first image definition of the wide-angle image. (Fig. 5, and paragraph 44; Discloses the second superimposed image gathered being of higher definition than the initial wide angle image gathered)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kimura in order to include wherein the second image definition of the narrow-angle image is higher than the first image definition of the wide-angle image, as taught by Chang. For clarification purposes the examiner is modifying the processing apparatus of Kimura so that the overall resolution of the second image gathered increases. One of ordinary skill in the art would have been motivated to make this combination in order to superimpose the second image gathered on to a portion of the first image to generate an enhanced image (Chang, abstract). Accordingly, the combination of Kimura and Chang discloses the invention of claim 4.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20160080647 A1) in view of Kondo (JP 4665372 B2).
Regarding claim 11, Kimura discloses the image capturing system of claim 10, wherein the circuitry of the image processing apparatus is configured to in response to reception of the instruction data indicating the specified area of the wide-angle image from the communication terminal, (paragraph 75; discloses the selection of a capturing angle of interest with respect to the image to be acquired and that information is fed to the image processing apparatus for further processing) determine whether the specified area has a size less than a threshold size, and based on a determination indicating that the specified area does not have a size less 30than a threshold size, obtain a Paragraphs 75-79; discloses the determination of a maximum image capture angle of view as a condition/threshold to be met prior to the acquisition of the image of interest)  but does not explicitly disclose wherein the communication terminal receives a user operation for specifying an area of the wide-angle image, and transmits instruction data indicating the specified area of the wide-angle image to the image processing apparatus.25
In an analogous field of endeavor Kondo discloses wherein the communication terminal receives a user operation for specifying an area of the wide-angle image, and transmits instruction data indicating the specified area of the wide-angle image to the image processing apparatus, (Paragraphs 10-11; discloses a user operated communication terminal wherein a specified optimal region of interest is identified and transmitted to the image processing apparatus)  25
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kimura in order to include wherein the communication terminal receives a user operation for specifying an area of the wide-angle image, and transmits instruction data indicating the specified area of the wide-angle image to the image processing apparatus, as taught by Kondo. For clarification purposes the examiner is modifying the communication terminal of Kimura in order for it to receive a user request with respect to a specific area of interest within an image and obtain that portion through the image processing apparatus and to transmit it to the image processing apparatus. One of ordinary skill in the art would have been motivated to make this combination in order to specify an area of interest, from image data, according to user interaction. Accordingly, the combination of Kimura and Kondo discloses the invention of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda (US 20200021727 A1) discloses the acquisition of a wide angle camera image which undergoes spherical projection transformation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662